Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on May 24, 2010 Securities Act File No. 2-91556 Investment Company Act File No. 811-4052 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 97 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 104 (Check appropriate box or boxes.) Legg Mason Partners Money Market Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York 10041 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Money Market Trust 100 First Stamford Place Stamford, Connecticut (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on May 31, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. * This filing relates solely to Class N shares of Western Asset Government Money Market Fund. Part A (the Prospectus) and Part B (the Statement of Additional Information) filed by the Registrant in Post-Effective Amendment No. 93 to the Registration Statement on Form N-1A under the Securities Act of 1933 (File No. 2-91556) and Amendment No. 100 to the Registration Statement on Form N-1A under the Investment Company Act of 1940 (File No. 811-4052) pursuant to Rule 485(a) on March 26, 2010 (Accession Number 0000930413-10-001627) are herein incorporated by reference. This filing is being made pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933 to extend the effectiveness of the Registration Statement until May 31, 2010. Part C Other Information Item 28. Exhibits (a) (1) The Registrants Declaration of Trust dated October 2, 2006 is incorporated herein by reference to Post- Effective Amendment No. 44 to the Registrants Registration Statement on Form N-1A as filed with the SEC on April 16, 2007 (Post-Effective Amendment No. 44). Designation of Series of Shares of Beneficial Interests in the Trust, effective as of February 6, 2007 is incorporated herein by reference to Post-Effective Amendment No. 44. Amended and Restated Designation of Series of Shares of Beneficial Interests of the Registrant, effective as of May 14, 2008, and Amended and Restated Designation of Classes, effective as of May 14, 2008, is incorporated herein by reference to Post-Effective Amendment No. 63 to the Registrants Registration Statement on Form N-1A as filed with the SEC on July 29, 2008 (Post-Effective Amendment No. 63). Amended and Restated Designation of Series of Shares of Beneficial Interests of the Registrant, effective as of August 11, 2008, and Amended and Restated Designation of Classes, effective as of August 11, 2008, is incorporated herein by reference to Post-Effective Amendment No. 65 to the Registrants Registration Statement on Form N-1A as filed with the SEC on September 16, 2008 (Post-Effective Amendment No. 65). Amended and Restated Designation of Classes to be filed by amendment. (b) The Registrants By-laws dated October 4, 2006 are incorporated herein by reference to Post-Effective Amendment No. 44. (c) Not Applicable. (d) (1) Management Agreement between the Registrant, on behalf of Western Asset/Citi California Tax Free Reserves (formerly Citi California Tax Free Reserves), and Legg Mason Partners Fund Advisor, LLC (LMPFA) dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45 to the Registrants Registration Statement on Form N-1A as filed with the SEC on July 25, 2007 (Post-Effective Amendment No. 45). Management Agreement between the Registrant, on behalf of Western Asset/Citi Liquid Reserves (formerly Citi Cash Reserves), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. Management Agreement between the Registrant, on behalf of Western Asset/Citi Connecticut Tax Free Reserves (formerly Citi Connecticut Tax Free Reserves), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. Management Agreement between the Registrant, on behalf of Western Asset/Citi New York Tax Free Cash Reserves (formerly Citi New York Tax Free Reserves), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. Management Agreement between the Registrant, on behalf of Western Asset/Citi Tax Free Reserves (formerly Citi Tax Free Reserves), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. Management Agreement between the Registrant, on behalf of Western Asset/Citi U.S. Treasury Reserves (formerly Citi U.S. Treasury Reserves), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. Management Agreement between the Registrant, on behalf of Western Asset Money Market Fund (formerly Cash Portfolio), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (8) Management Agreement between the Registrant, on behalf of Western Asset Government Money Market Fund (formerly Government Portfolio), and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (9) Management Agreement between the Registrant, on behalf of Western Asset California Municipal Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (10) Management Agreement between the Registrant, on behalf of Western Asset Massachusetts Municipal Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (11) Management Agreement between the Registrant, on behalf of Western Asset Municipal Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (12) Management Agreement between the Registrant, on behalf of Western Asset New York Municipal Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (13) Management Agreement between the Registrant, on behalf of Western Asset AMT Tax Free Money Market Fund and LMPFA is incorporated herein by reference to Post-Effective Amendment No. 65. (14) Subadvisory Agreement between LMPFA and Western Asset Management Company (WAM), with respect to Western Asset/Citi California Tax Free Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (15) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset/Citi Liquid Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (16) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset/Citi Connecticut Tax Free Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (17) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset/Citi New York Tax Free Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (18) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset/Citi Tax Free Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (19) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset/Citi U.S. Treasury Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (20) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Money Market Fund (formerly Cash Portfolio), dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (21) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Government Money Market Fund (formerly Government Portfolio), dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (22) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset California Municipal Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (23) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Massachusetts Municipal Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (24) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Municipal Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. (25) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset New York Municipal Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. (26) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset AMT Tax Free Money Market Fund is incorporated herein by reference to Post-Effective Amendment No. 65. (e) (1) Distribution Agreement dated December 1, 2008, between the Registrant, on behalf of Western Asset/Citi California Tax Free Reserves, Western Asset/Citi Liquid Reserves, Western Asset/Citi Connecticut Tax Free Reserves, Western Asset/Citi New York Tax Free Reserves, Western Asset/Citi Tax Free Reserves, Western Asset/Citi U.S. Treasury Reserves, Western Asset AMT Tax Free Money Market Fund, Western Asset California Municipal Money Market Fund, Western Asset Government Money Market Fund, Western Asset Massachusetts Municipal Money Market Fund, Western Asset Money Market Fund, Western Asset Municipal Money Market Fund and Western Asset New York Municipal Money Market Fund, and Legg Mason Investor Services, LLC (LMIS), as distributor is incorporated herein by reference to Post-Effective Amendment No. 75 to the Registrants Registration Statement on Form N-1A as filed with the SEC on April 30, 2009 (Post- Effective Amendment No. 75). (f) (1) Amended and Restated General Retirement Plan relating to certain funds is incorporated herein by reference to Post-Effective Amendment No. 37 to the Registrants Registration Statement on Form N-1A as filed with the SEC on October 31, 2005. (2) Legg Mason Investment Series (f/k/a Smith Barney Investment Series) Amended and Restated Trustees Retirement Plan dated as of January 1, 2005, is incorporated herein by reference to Post-Effective Amendment No. 78 to the Legg Mason Partners Income Trusts Registration Statement on Form N-1A as filed with the SEC on January 8, 2007 (Post-Effective Amendment No. 78). (3) Amendment to the General Retirement Plan and the Legg Mason Partners Investment Series Amended and Restated Trustees Retirement is incorporated herein by reference to Post-Effective Amendment No. 40 to the Registrants Registration Statement on Form N-1A as filed with the SEC on December 28, 2006. (4) Amended and Restated Emeritus Retirement Plan relating to certain funds established effective as of January 1, 2007, is incorporated herein by reference to Post-Effective Amendment No. 78. (5) Emeritus Retirement Plan relating to certain funds established effective as of January 1, 2007, is incorporated herein by reference to Post-Effective Amendment No. 78. (g) (1) Custodian Services Agreement with State Street Bank and Trust Company (State Street) dated January 1, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (2) Letter Agreement amending the Custodian Services Agreement with State Street dated April 9, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (3) Letter Agreement amending the Custodian Services Agreement with State Street is incorporated herein by reference to Post-Effective Amendment No. 65. (h) (1) Transfer Agency Agreement, dated April 4, 2009, between the Registrant and Boston Financial Data Services, Inc., as transfer agent, is incorporated herein by reference to Post-Effective Amendment No. (2) Service Mark Licensing Agreement between Citigroup, Inc. and the Registrant is incorporated herein by reference to Post-Effective Amendment No. 38 to the Registrants Registration Statement on Form N-1A as filed with the SEC on December 30, 2005 (Post-Effective Amendment No. 38). (3) Co-Transfer Agency and Services Agreement, dated April 1, 2009, between the Registrant and PNC Global Investment Servicing (U.S.) Inc., as co-transfer agent is incorporated herein by reference to Post-Effective Amendment No. 81 to the Registrants Registration Statement on Form N-1A as filed with the SEC on July 29, 2009. (i) (1) Opinion and Consent of Counsel is incorporated herein by reference to Post-Effective Amendment No. 30 to the Registrants Registration Statement on Form N-1A as filed with the SEC on June 15, (2) Opinion of Counsel is incorporated herein by reference to Post-Effective Amendment No. 44. (3) Opinion of Counsel is incorporated herein by reference to Post-Effective Amendment No. 63. (4) Opinion of Counsel is incorporated herein by reference to Post-Effective Amendment No. 65. Opinion and Consent of Counsel regarding the legality of Class N shares being registered for Western Asset Government Money Market Fund to be filed by amendment. (6) Opinion and Consent of Counsel regarding the legality of Class A, Class B and Class C shares being registered for Western Asset / Citi Liquid Reserves to be filed by amendment. Opinion and Consent of Counsel regarding the legality of Class A, Class B and Class C shares being registered for Western Asset / Citi Tax Free Reserves to be filed by amendment. Opinion and Consent of Counsel regarding the legality of Class A shares being registered for Western Asset / Citi California Tax Free Reserves to be filed by amendment. (9) Opinion and Consent of Counsel regarding the legality of Class A shares being registered for Western Asset / Citi New York Tax Free Reserves to be filed by amendment. Opinion and Consent of Counsel regarding the legality of Class N shares being registered for Western Asset California Municipal Money Market Fund to be filed by amendment. (11) Opinion and Consent of Counsel regarding the legality of Class N shares being registered for Western Asset Massachusetts Municipal Money Market Fund to be filed by amendment. (12) Opinion and Consent of Counsel regarding the legality of Class N shares being registered for Western Asset Municipal Money Market Fund to be filed by amendment. (13) Opinion and Consent of Counsel regarding the legality of Class N shares being registered for Western Asset New York Money Market Fund to be filed by amendment. (j) (1) Consent of Independent Registered Public Accounting Firm to be filed by amendment. Power of Attorney dated February 12, 2009 is incorporated herein by reference to Post-Effective Amendment No. 73 to the Registrants Registration Statement on Form N-1A as filed with the SEC on March 6, 2009. Power of Attorney with respect to Master Portfolio Trust dated July 31, 2008 is incorporated herein by reference to Post-Effective Amendment No. 65. (4) Power of Attorney with respect to Master Portfolio Trust dated February 12, 2008 is incorporated herein by reference to Post-Effective Amendment No. 70 to the Registrants Registration Statement on Form N-1A as filed with the SEC on December 24, 2008 (Post-Effective Amendment No. 70). (k) Not Applicable. (l) Not Applicable. (m) Shareholder Services and Distribution Plan, pursuant to Rule 12b-1, of the Registrant, on behalf of Western Asset/Citi California Tax Free Reserves, Western Asset/Citi Liquid Reserves, Western Asset/Citi Connecticut Tax Free Reserves, Western Asset/Citi New York Tax Free Reserves, Western Asset/Citi Tax Free Reserves, Western Asset/Citi U.S. Treasury Reserves, Western Asset Money Market Fund, Western Asset Government Money Market Fund, Western Asset California Municipal Money Market Fund, Western Asset Massachusetts Municipal Money Market Fund, Western Asset New York Municipal Money Market Fund and Western Asset Municipal Money Market Fund to be filed by amendment. (n) Rule 18f-3(d) Multiple Class Plan of the Registrant dated February 6, 2007 is incorporated herein by reference to Post-Effective Amendment No. 45. (o) Not Applicable. (p) (1) Code of Ethics of Citigroup Asset ManagementNorth America and Certain Registered Investment Companies, as amended September 13, 2005 (adopted by LMPFA), is incorporated herein by reference to Post- Effective Amendment No. 38. Code of Ethics of LMIS dated December 1, 2005 is incorporated herein by reference to Post-Effective Amendment No. 38. (3) Code of Ethics of WAM and certain supervised affiliates dated January 2010 is incorporated herein by reference to Post Effective Amendment No. 93 to the Registrants Registration Statement on Form N-1A as filed with the SEC on March 26, 2010. Item 29. Persons Controlled by or under Common Control with Registrant Not Applicable. Item 30. Indemnification Provisions relating to indemnification of the Registrants Trustees and employees are included in Article IX of the Registrants Declaration of Trust, which is incorporated herein by reference. Reference is hereby made to paragraph 10 of the Distribution Agreement between the Registrant and LMIS. The Trustees and officers of the Registrant and the personnel of the Registrants manager are insured under an errors and omissions liability insurance policy. The Registrant and its officers are also insured under the fidelity bond required by Rule 17g-1 under the Investment Company Act of 1940, as amended. Item 31. Business and Other Connections of Investment Adviser Investment Adviser  Legg Mason Partners Fund Advisor, LLC (LMPFA) LMPFA was formed in 2006 under the laws of the State of Delaware as a limited liability company. LMPFA is a direct wholly-owned subsidiary of Legg Mason, Inc. (Legg Mason). LMPFA is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the Advisers Act). The list required by this Item 31 of officers and directors of LMPFA together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by such officers and directors during the past two years, is incorporated by reference to Schedules A and D of Form ADV filed by LMPFA pursuant to the Advisers Act (SEC File No. 801-66785). Subadviser  Western Asset Management Company Western Asset Management Company (WAM) is an investment adviser registered with the SEC under the Advisers Act. The following is a list of the officers and directors of WAM. Directors James W. Hirschmann III Jeffrey A. Nattans Officers Bruce D. Alberts Chief Financial Officer Brett B. Canon Director of Risk Management and Operations D. Daniel Fleet President Daniel E. Giddings Assistant Secretary James W. Hirschmann III Chief Executive Officer Gavin L. James Director of Global Client Service and Marketing Dennis J. McNamara Director of Portfolio Operations Charles A. Ruys de Perez Secretary, General Counsel and Head of Legal and Compliance Following is a list of other substantial business activities in which directors, officers or partners of WAM have been engaged as director, officer, employee, partner or trustee. Officer/Director Other Offices Held D. Daniel Fleet Director, WAML Director, Western Japan Director, WAM Australia Director, WAMCO Hldgs Ltd. Director, Western Singapore Jeffrey A. Nattans Director, WAM Vice President, Legg Mason, Inc. Manager and Vice President, LMIH Director, WAML Director, Western Japan Director, WAM Australia Director, WAMCO Hldgs Ltd. Director, Western Singapore Officer/Director Other Offices Held James W. Hirschmann III Director, WAM Director, WAML Following is a list of addresses for Item 31 with respect to WAM: Barrett Associates, Inc. (Barrett) 565 Fifth Avenue New York, NY 10017 Bartlett & Co. (Bartlett) 36 East Fourth Street Cincinnati, OH 45202 Batterymarch Financial Management, Inc. (Batterymarch) John Hancock Tower 200 Clarendon Street, 49 th Floor Boston, MA 02116 Brandywine Global Investment Management, LLC (Brandywine) 2929 Arch Street, 8 th Floor Philadelphia, PA 19104 Brandywine Global Investment Management (Asia) Pte. Ltd. (Brandywine Singapore) 36 Robinson House, #18 City House Singapore Clearbridge Advisors, LLC (Clear Adv) 620 Eighth Avenue New York, NY 10018 Clearbridge Asset Management, Inc. (Clear Asset) 620 Eighth Avenue New York, NY 10018 Global Currents Investment Management, LLC (GCIM) 100 International Drive Baltimore, MD 21202 Legg Mason Capital Management, Inc. (LMCM) 100 International Drive Baltimore, MD 21202 Legg Mason Canada Holdings Ltd. (LM Canada Hldg) 44 Chipman Hill, 10 th Floor St. John, New Brunswick E2L 4S6 Canada Legg Mason Fund Adviser, Inc. (LMFA) 100 International Drive Baltimore, MD 21202 Legg Mason Funding Corp. (LM Funding) 100 International Drive Baltimore, MD 21202 Legg Mason Global Asset Allocation, LLC (LMGAA) 100 First Stamford Place Stamford, CT 06902 and 620 Eighth Avenue New York, NY 10018 Legg Mason, Inc. 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings, LLC (LMIH) 100 International Drive Baltimore, MD 21202 Legg Mason Investment Counsel, LLC (LMIC) 100 International Drive Baltimore, MD 21202 Legg Mason Partners Fund Advisor, LLC (LMPFA) 620 Eighth Ave. New York, NY 10018 Legg Mason Real Estate Investors, Inc. (LMREI) 100 International Drive Baltimore, MD 21202 Legg Mason Real Estate Securities Advisors, Inc. (LMRESA) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Capital, Inc. (LMRC) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Group, Inc. (LMRG) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Partners, Inc. (LMRP) 100 International Drive Baltimore, MD 21202 Legg Mason Tower, Inc. (LM Tower) 100 International Drive Baltimore, MD 21202 LMRC II, Inc. (LMRC II) 100 International Drive Baltimore, MD 21202 LMRC Properties, Inc. (LMRC Properties) 100 International Drive Baltimore, MD 21202 PCM Holdings I, Inc. (PCM I) 8889 Pelican Bay Boulevard, Suite 500 Naples, FL 34108-7512 PCM Holdings II, LLC (PCM II) 8889 Pelican Bay Boulevard, Suite 500 Naples, FL 34108-7512 Permal Asset Management, Inc. (Permal) 900 Third Ave. 28 th Floor New York, NY 10022 Royce & Associates, LLC (Royce) 1414 Avenue of the Americas New York, NY 10019 Western Asset Management Company (WAM) 385 East Colorado Boulevard Pasadena, CA 91101 and 620 Eighth Avenue New York, NY 10018 Western Asset Management Company Limited (WAML) 10 Exchange Square Primrose Street London EC2A2EN England Western Asset Management Company Ltd (Western Japan) 36F Shin-Marunouchi Building 5-1 Marunouchi 1-Chome Chiyoda-Ku Tokyo 100-6536 Japan Western Asset Management Company Pty Ltd (WAM Australia) Level 48 120 Collins Street GPO Box 507 Melbourne Victoria 3000 Australia Western Asset Management (UK) Holdings Limited (WAMCO Hldgs Ltd) 10 Exchange Square Primrose Street London EC2A2EN England Western Asset Management Company Pte. Ltd. (Western Singapore) 1 George Street, #23-01 Singapore 049145 Item 32. Principal Underwriters (a) Legg Mason Investor Services, LLC (LMIS), the distributor of the Registrant, is also a distributor of funds that are series of the following registrants: Legg Mason Partners Income Trust, Legg Mason Partners Variable Income Trust, Legg Mason Partners Equity Trust, Legg Mason Partners Variable Equity Trust, Legg Mason Partners Money Market Trust, Legg Mason Partners Premium Money Market Trust and Legg Mason Partners Institutional Trust. LMIS is the placement agent for funds that are series of Master Portfolio Trust. (b) The information required by this Item 32 with respect to each director and officer of LMIS is listed below: Kimberly Mustin  Co-Managing Director Matthew Schiffman  Co-Managing Director George Betzios  Vice President W. Talbot Daley  Vice President David J. Eikenberg  Vice President Mark E. Freemyer  Vice President Thomas J. Hirschmann  Vice President Joseph LaRocque  Vice President Michael P. McAllister  Vice President Theresa P. McGuire  Vice President Jeremy OShea  Vice President Joel R. Sauber  Vice President Robert Shepler  Vice President Jason Bennett  Chief Financial Officer, Treasurer and Financial Reporting Officer Joseph M. Furey  General Counsel and Secretary Erin L. Clark  Assistant Secretary Vicki Schmelzer  Assistant Secretary Ronald A. Holinsky  Deputy General Counsel Stephen A. Scarpino  Anti-Money Laundering Compliance Officer All Addresses are 100 International Drive, Baltimore, MD 21202. (c) Not applicable. Item 33. Location of Accounts and Records With respect to the Registrant: Legg Mason Partners Money Market Trust 55 Water Street New York, NY 10041 With respect to the Registrants Investment Manager: c/o Legg Mason Partners Fund Advisor, LLC 620 Eighth Avenue New York, NY 10018 With respect to the Registrants Subadviser: c/o Western Asset Management Company 620 Eighth Avenue New York, NY 10018 With respect to the Registrants Custodian: State Street Bank & Trust Company One Lincoln Street Boston, MA 02111 With respect to the Registrants Transfer Agents: PNC Global Investment Servicing (U.S.) Inc. P.O. Box 9699 Providence, RI 02940-9699 Boston Financial Data Services, Inc. 2000 Crown Colony Dr.
